January 27, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           ROBERT PRIMO, Appellant

NO. 14-13-00794-CV                           V.

                       SCOTT ROTHENBERG, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Scott
Rothenberg, signed June 10, 2013, was heard on the transcript of the record. We
AFFIRM the trial court’s judgment in part with respect to the trial court’s grant of
a no-evidence summary judgment as reflected in the May 13, 2013 summary
judgment order. We REVERSE the trial court’s judgment in part with respect to
the trial court’s imposition of death penalty sanctions as reflected in the May 22,
2013 order. We REMAND for further proceedings not inconsistent with this
court’s opinion.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.